DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0113071 (“KIM”).
Regarding claim 1, KIM teaches an optoelectronic module (16), comprising: a printed circuit board ("PCB") (18) that extends between opposite ends and includes one or more electrical or optical connectors (20) at one or both ends thereof; and an optical component array device (12) that includes an elongate body (26) configured to position a plurality of fused fiber optical components (17) relative to the PCB in an array (33) of laterally or radially spaced receptacles (Fig. 11).
Regarding claim 2, KIM teaches an optical fiber routing member (30, 34)  coupled to the PCB, wherein the routing member includes a plurality of guides that extend away from the PCB and that define a pathway to route optical fibers relative to the PCB (Figs. 3, 11).
Regarding claim 7, KIM teaches that the elongate body extends between a first end and an opposite second end of the elongate body; and wherein the receptacles are laterally spaced between opposite sides of the elongate body (Fig. 11).
Regarding claim 8, KIM teaches that each of the receptacles includes a first portion positioned adjacent the first end of the elongate body and a second portion spaced from the first portion and positioned adjacent to the second end of the elongate body (Fig. 11).
Regarding claim 9, KIM teaches that the elongate body includes a recessed portion positioned between the first and second portions of the receptacles (Fig. 11).
Regarding claim 11, KIM teaches that the optical component array device further includes a cover (47) positioned over the receptacles and the fused fiber optical components, and a tray (35) in which the elongate body is positioned (Figs. 10, 11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US 2006/0093303 (“REAGAN”).
Regarding claim 3, KIM teaches the limitations of the base claim 1. KIM does not teach that the elongate body of the optical component array device includes an elongated cylindrical body that extends between a first end and an opposite second end of the elongated cylindrical body and that the receptacles are radially spaced around an outer circumference of the elongated cylindrical body. REAGAN teaches an elongate body of an optical component array device that includes an elongated cylindrical body that extends between a first end and an opposite second end of the elongated cylindrical body and wherein receptacles are radially spaced around an outer circumference of the elongated cylindrical body (clm. 56). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the elongate body of KIM with the elongated cylindrical body with radially spaced receptacles, as taught by REAGAN. The motivation would have been to achieve a more compact-sized design.
Regarding claim 4, KIM teaches that each of the receptacles extends between and opens at the first end and the second end of the elongated body (Fig. 11).
Regarding claim 5, KIM teaches that each of the receptacles further includes an elongate opening that extends between the first end and the second end of the elongated body and that opens through an outer surface of the elongated body (Fig. 11).
Regarding claim 6, KIM teaches that the optical component array device further includes a cover (47) positioned around the elongated body. KIM does not teach that the cover is cylindrical. However, as KIM in view of REAGAN renders obvious an elongated cylindrical body, providing a cylindrical cover would better serve to cover the cylindrical elongated body. Furthermore, it has been held that changes in shape is an obvious matter of design choice absent persuasive evidence that the particularly claimed shape has significance. As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the cover of KIM to have a cylindrical shape. The motivation would have been to better serve as a covering for the cylindrical elongated body of KIM in view of REAGAN.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first and second portions of the receptacles include a modified V-shaped configuration having a first surface, a second surface that extends transversely to the first surface, and a third surface that extends between and transversely to the first surface and the second surface.
Regarding claim 12, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the optical component array device includes a recursive fiber that extends between an output of a first one of the fused fiber optical components and an input of a second one of the fused fiber optical components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2874